               Case 2:12-cr-00131-RAJ Document 55 Filed 06/19/20 Page 1 of 1




 1                                                   THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
     UNITED STATES OF AMERICA,                       )   No. CR12-131-RAJ
10                                                   )
                     Plaintiff,                      )
11                                                   )   ORDER GRANTING
                v.                                   )   UNOPPOSED MOTION
12                                                   )   FOR PERMISSION TO FILE
     SHANE STEPHEN ANELLO,                           )   OVERLENGTH MOTION
13                                                   )
                     Defendant.                      )
14                                                   )
15
16          This matter has come before the undersigned on the unopposed motion of Shane

17   Anello to file an overlength motion for compassionate release. The Court has

18   considered the motion and the records herein, and finding good cause,

19          IT IS NOW ORDERED that Defendant’s motion to file a 21-page motion (Dkt.

20   #51) is GRANTED.

21          DATED this 19th day of June, 2020.

22
23
                                                          A
                                                          The Honorable Richard A. Jones
24                                                        United States District Judge
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED MOTION                               1601 Fifth Avenue, Suite 700
       TO FILE OVERLENGTH MOTION                                       Seattle, Washington 98101
       (United States v. Anello, CR12-131-RAJ) - 1                                (206) 553-1100
